 

GBS ENTERPRISES INCORPORATED

 

SECURED PROMISSORY NOTE

 

November 30, 2012

 

USD$500,000.00

 

FOR VALUE RECEIVED, GBS ENTERPRISES INCORPORATED, a Nevada corporation (the
“Company”), promises to pay to EDWARD M. GILES, an individual residing at 17
Heights Rd. Manhasset, NY 11030 (the “Lender”) or such other address as the
Lender shall specify in writing, the principal sum of FIVE HUNDRED THOUSAND U.S.
DOLLARS AND ZERO CENTS ($500,000.00) and interest at the annual rate of twenty
percent (20%) on the unpaid balance pursuant to the following terms:

 

1.          Principal and Interest. For value received, the Company hereby
promises to pay to the order of the Lender in lawful money of the United States
of America and in immediately available funds the principal sum of FIVE HUNDRED
THOUSAND U.S. DOLLARS AND ZERO CENTS ($500,000.00), together with interest on
the unpaid principal of this note at the rate of twenty percent (20%) per year
(computed on the basis of a 365-day year) from the date specified in Section 2
of this Promissory Note (this “Note”) until paid in full.

 

2.          Principal and Interest Installment Payments. The outstanding
principal under this Note shall be repaid in full and in one lump sum, without
limitation, on the earlier of (i) the one-year anniversary of the date of this
Note or (ii) such time as the sale of the Company’s interests in IDC Global,
Inc. is consummated (the “Maturity Date”). Accrued interest shall be paid in
cash on a quarterly basis or on the Maturity Date, at the option of the Company.

 

3.          Right of Prepayment. Notwithstanding the payments pursuant to
Section 2, the Company at its option shall have the right to prepay a portion or
all outstanding principal and accrued interest of this Note prior to the
Maturity Date in amounts of at least $100,000 without any penalty or premium.
Any voluntary prepayment of principal shall be made together with all accrued
interest on this Note up to the date of the prepayment.

 

4.          Collateral. The obligations of the Company under this Note are
secured by the Collateral described in the Note Purchase and Security Agreement
between the Company and Lender, dated as of November 30, 2012 (the “Note
Purchase Agreement”).

 

5.          Waiver and Consent. To the fullest extent permitted by law and
except as otherwise provided herein, the Company waives demand, presentment,
protest, notice of dishonor, suit against or joinder of any other person, and
all other requirements necessary to charge or hold the Company liable with
respect to this Note.

 

 

 

 

6.          Costs, Indemnities and Expenses. In the event of default as
described herein, the Company agrees to pay all reasonable fees and costs
incurred by the Lender in collecting or securing or attempting to collect or
secure this Note, including reasonable attorneys’ fees and expenses, whether or
not involving litigation, collecting upon any judgments and/or appellate or
bankruptcy proceedings. The Company agrees to pay any documentary stamp taxes,
intangible taxes or other taxes which may now or hereafter apply to this Note or
any payment made in respect of this Note, and the Company agrees to indemnify
and hold the Lender harmless from and against any liability, costs, attorneys’
fees, penalties, interest or expenses relating to any such taxes, as and when
the same may be incurred.

 

7.          Event of Default. An “Event of Default” shall be deemed to have
occurred upon the occurrence of any of the following: (i) the Company should
fail for any reason or for no reason to make any payment of the principal or
interest pursuant to this Note within ten (10) days of the date due as
prescribed herein; (ii) any default, whether in whole or in part, in the due
observance or performance of any obligations or other covenants, terms or
provisions to be performed by the Company under this Note, or any other related
agreements hereunder between the Company and the Lender of even date herewith
which is not cured by the Company by any applicable cure period therein (or, if
no such cure period is specified, within thirty (30) days of the date on which
any officer of the Company becomes aware of such default); (iii) a
representation or warranty made by the Company under the Note Purchase Agreement
shall prove to have been incorrect in any material respect when made; or (iv)
the Company shall: (1) make a general assignment for the benefit of its
creditors; (2) apply for or consent to the appointment of a receiver, trustee,
assignee, custodian, sequestrator, liquidator or similar official for itself or
any of its assets and properties; (3) commence a voluntary case for relief as a
debtor under the United States Bankruptcy Code; (4) file with or otherwise
submit to any governmental authority any petition, answer or other document
seeking: (A) reorganization, (B) an arrangement with creditors or (C) to take
advantage of any other present or future applicable law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution or liquidation; (5) file or otherwise submit any answer or other
document admitting or failing to contest the material allegations of a petition
or other document filed or otherwise submitted against it in any proceeding
under any such applicable law, or (6) be adjudicated a bankrupt or insolvent by
a court of competent jurisdiction. Upon an Event of Default (as defined above),
unless cured by the Company within thirty (30) days after notice is given by the
Lender, the Lender may declare the entire principal balance and accrued interest
outstanding under this Note, and all other obligations of the Company under this
Note, immediately due and payable, and the Lender shall be entitled to seek and
institute any and all remedies available to it, including all the rights and
remedies of a secured party under the Uniform Commercial Code; provided that the
entire principal balance and accrued interest outstanding under this Note shall
become immediately due and payable without any action on the part of the Lender
in the event of an actual or deemed entry of an order for relief with respect to
the Company under any law respecting bankruptcy, reorganization, insolvency,
readjustment of debts, relief of debtors, dissolution or liquidation.

 

 

 

 

8.          Maximum Interest Rate. In the event that the interest provisions of
this Note shall result at any time or for any reason in an effective rate of
interest that exceeds the maximum interest rate permitted by applicable law,
then without further agreement or notice the obligation to be fulfilled shall be
automatically reduced to such limit and all sums received by the Lender in
excess of those lawfully collectible as interest shall be applied against the
principal of this Note immediately upon the Lender’s receipt thereof, with the
same force and effect as though the Company had specifically designated such
extra sums to be so applied to principal and the Lender had agreed to accept
such extra payment(s) as a prepayment or prepayments.

 

9.          Cancellation of Note. Upon the repayment by the Company of all of
its obligations hereunder to the Lender, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full. Except
as otherwise required by law or by the provisions of this Note, payments
received by the Lender hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Note, and next in reduction
of the outstanding principal balance of this Note.

 

10.         Severability. If any provision of this Note is, for any reason,
invalid or unenforceable, the remaining provisions of this Note will
nevertheless be valid and enforceable and will remain in full force and effect.
Any provision of this Note that is held invalid or unenforceable by a court of
competent jurisdiction will be deemed modified to the extent necessary to make
it valid and enforceable and as so modified will remain in full force and
effect.

 

11.         Amendment and Waiver. This Note may be amended, or any provision of
this Note may be waived, provided that any such amendment or waiver will be
binding on a party hereto only if such amendment or waiver is set forth in a
writing executed by the parties hereto. The waiver by any such party hereto of a
breach of any provision of this Note shall not operate or be construed as a
waiver of any other breach.

 

12.         Successors. Except as otherwise provided herein, this Note shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their permitted successors and assigns.

 

13.         Assignment. Neither the Company nor the Lender may assign this Note
without the other party’s prior written consent.

 

14.         No Strict Construction. The language used in this Note will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

 

 

 

15.         Further Assurances. Each party hereto will execute all documents and
take such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.

 

16.         Notices, Consents, etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof shall be
in writing, and shall be personally delivered, or shall be sent by certified or
registered mail or by recognized overnight mail courier, postage prepaid and
addressed to such party at the address set forth below, or at such other address
as such party may designate by written notice to the other party. Any such
notice may be sent by facsimile, but shall in such case be subsequently
confirmed by a writing personally delivered or sent by certified or registered
mail or by recognized overnight mail courier as provided above. All notices
shall be deemed to have been given either at the time of the receipt thereof by
the person entitled to receive such notice at the address of such person for
purposes of this Section 7.4, or, if mailed by registered or certified mail or
with a recognized overnight mail courier, two days after deposit with the United
States Post Office or the day following deposit with such overnight mail
courier, if postage is prepaid and the mailing is properly addressed, as the
case may be.

  

If to Company: GBS Enterprises Incorporated   585 Molly Lane   Woodstock, GA
30189   Attn: Chief Executive Officer   T: (404) 474-7256     If to the Lender:
To the address first written above. 

 

17.         Remedies, Other Obligations, Breaches and Injunctive Relief. The
Lender’s remedies provided in this Note shall be cumulative and in addition to
all other remedies available to the Lender under this Note, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of the Lender contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy and nothing herein shall limit
the Lender’s right to pursue actual damages for any failure by the Company to
comply with the terms of this Note. No remedy conferred under this Note upon the
Lender is intended to be exclusive of any other remedy available to the Lender,
pursuant to the terms of this Note or otherwise. No single or partial exercise
by the Lender of any right, power or remedy hereunder shall preclude any other
or further exercise thereof. The failure of the Lender to exercise any right or
remedy under this Note or otherwise, or delay in exercising such right or
remedy, shall not operate as a waiver thereof. Every right and remedy of the
Lender under any document executed in connection with this transaction may be
exercised from time to time and as often as may be deemed expedient by the
Lender.

 

 

 

 

18.         Governing Law; Jurisdiction. THIS NOTE SHALL BE ENFORCED, GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS. THE PARTIES HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL OR STATE COURTS LOCATED IN THE COUNTY OF
NEW YORK, STATE OF NEW YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS NOTE,
THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES
FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN
ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A
FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY
OTHER LAWFUL MANNER. THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING
UNDER THIS NOTE SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.

 

19.         No Inconsistent Agreements. None of the parties hereto will
hereafter enter into any agreement, which is inconsistent with the rights
granted to the parties in this Note.

 

20.         Third Parties. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or entity, other than
the parties to this Note and their respective permitted successor and assigns,
any rights or remedies under or by reason of this Note.

 

21.         Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND
ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

 

22.         Entire Agreement. This Note (including any recitals hereto) set
forth the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by instruments
signed by all of the parties hereto.

 

[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date first written above.

 

  GBS ENTERPRISES INCORPORATED       By:       Name:  Gary D. MacDonald    
Title:    Chief Executive Officer

 

Acknowledged and Agreed to:

 

NOTE HOLDER:

 

    Name:  Edward M. Giles  

 

 

 